Citation Nr: 1039502	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of receiving VA death benefits.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1971.  He died in January 2003.  The appellant seeks entitlement 
to VA death benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
that denied the above claim.

Although a Veterans Service Organization provided written 
argument in October 2010, that organization does not represent 
this appellant in the current claim.  An executed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative in the claims folder is in favor of another 
claimant who had previously filed a claim in the case of this 
Veteran.  


FINDING OF FACT

1.  The appellant and the Veteran were married in June 1964.

2.  The appellant and the Veteran lived separately from April 
1969, and the Veteran filed a petition for a divorce.

3.  The Veteran died in January 2003.

4.  The appellant and the Veteran did not live together 
continuously from the time of their marriage until the Veteran's 
death, and the evidence does not show that the separation was due 
to the misconduct of, or procured by, the Veteran without the 
fault of the spouse.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits have 
not been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for VA death benefits, asserting that 
she is the Veteran's surviving spouse.  She maintains that she 
and the Veteran were still married at the time of his death, and 
that the Veteran's second marriage would then be nullified.  

VA law provides for dependency and indemnity compensation to a 
veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  Dependency and indemnity 
compensation may be paid to a surviving spouse of a veteran who 
died on or after January 1, 1957, and who was married to the 
veteran (1) before the expiration of 15 years after the 
termination of the period of service in which the injury of 
disease causing death was incurred or aggravated, (2) for one 
year or more prior to the veteran's death, (3) for any period of 
time if a child was born of the marriage or was born to them 
before the marriage.  38 C.F.R. § 3.54.

A surviving spouse is defined as a person (a) of the opposite 
sex; (b) who was the spouse of the veteran at the time of the 
veteran's death; (c) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the spouse; and 
(d) who has not remarried (or engaged in conduct not applicable 
here).  38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation from 
the date of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  Temporary 
separations which ordinarily occur, including those caused for 
the time being through fault of either party, will not break the 
continuity of the cohabitation.  38 C.F.R. § 3.53(a).


Furthermore, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that the 
separation was by mutual consent and that the parties lived apart 
for purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the surviving 
spouse to desert the veteran, the continuity of the cohabitation 
will not be considered as having been broken.  State laws will 
not control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions made 
during the life of the veteran on issues subsequently involved in 
the application of this section.  38 C.F.R. § 3.53(b).

Based upon the evidence of record, the Board finds that the 
evidence demonstrates that the Veteran obtained a divorce from 
the appellant prior to the time of his death.  In addition, they 
did not live together continuously several years before his 
death.  The record shows that the appellant married the Veteran 
in June 1964.  A petition for divorce, received in January 2003, 
shows that the Veteran and the appellant lived separately since 
April 1969.  At the time of the petition, the appellant was 
living in California, but her exact address was unknown to the 
Veteran, and the Veteran was living in Caddo Parish, Louisiana.  
The petition was signed by the Veteran's attorney.  They had no 
children together.  Thereafter, the Veteran remarried in July 
2000.  

According to Louisiana law, a marriage terminates upon the death 
of either spouse, divorce, a judicial declaration of it nullity, 
or the issuance of a court order authorizing the spouse of a 
person presumed dead to remarry.  La. Code Civ. Proc. Art. 101 
(2009).  A judgment of divorce shall be granted upon motion of a 
spouse when either spouse has filed for divorce and upon proof 
that the requisite period of time, 180 days, has elapsed from the 
service of the petition and the spouses have lived separate and 
apart continuously for at least the requisite period of time of 
180 days prior to the filing of the rule to show cause.  La. Code 
Civ. Proc. Art. 102, 103.1.  


A review of the evidence of record shows that the Veteran filed a 
petition for divorce and, according to the petition, lived 
separate from the appellant for the requisite time period of 180 
days at the time of the filing.  Although the record does not 
contain a divorce decree, the evidence demonstrates that the 
Veteran met the requirements to obtain a divorce and it is very 
likely that a divorce was granted based on the information 
contained in the petition and the fact that the Veteran 
remarried.  

The appellant asserts that she was not divorced from the Veteran 
and pointed out that there was no date on the divorce petition of 
record.  Even if the Board assumes that a divorce decree was 
never obtained by the Veteran, the appellant still lacks standing 
as the Veteran's surviving spouse.  The evidence clearly shows 
that the Veteran and the appellant were not living together at 
the time of his death or for several years prior to his death.  
It was reported in the petition for divorce that the Veteran and 
the appellant lived separately beginning April 1969.  In 
addition, at the time of the petition, the was living in 
Louisiana and the appellant was living in California.  At the 
very least, the Veteran would have been separated from the 
appellant for about two and a half years before his death, the 
duration of his second marriage that began in August 2000.  There 
is no evidence showing that the appellant and the Veteran shared 
the same address before the Veteran died.  In fact, the last 
known address of the Veteran was in a city in Louisiana, as was 
the address of his second wife.  The appellant's reported address 
was California.  Although the appellant indicated on her 
application for death benefits that she and the Veteran lived 
continuously from the date of marriage to the date of death, the 
evidence of record does not support her claim and she provided no 
proof that they lived together in the years preceding his death.

In sum, the Board finds that the evidence reflects that the 
appellant did not live continuously with the Veteran from the 
date of their marriage until his death.  There is no evidence 
that there was a separation which was due to the misconduct of, 
or procured by, the Veteran without the fault of the spouse.  
Thus, she does not meet the legal requirements of 38 C.F.R. § 
3.50(b) for recognition as the Veteran's surviving spouse.

As the appellant does not meet the criteria for recognition as 
the Veteran's surviving spouse, she is not entitled to VA death 
benefits for the reasons cited above.

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved in 
the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
However, this appeal involves the application of law to 
undisputed facts in the record; thus, there is no reasonable 
doubt to resolve.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (when there is no authority in the law to provide relief, 
that relief is properly denied).  Accordingly, the Board finds 
that the appellant is not entitled to the status of a surviving 
spouse for purposes of receiving VA death benefits.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The Court has also held that 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
is not required if additional evidence could not possibly change 
the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

As explained below, the appellant fails to meet the definition of 
"surviving spouse" for the purpose of legal entitlement to VA 
death benefits, and as such, further development of the factual 
evidence by VA would not substantiate the appellant's claim.  38 
C.F.R. § 3.159(d).  Thus, because the law as mandated by statute, 
and not the evidence, is dispositive of this appeal, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
Sabonis, 6 Vet. App. at 429- 30.  As such, no further action is 
required pursuant to the VCAA.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of receiving VA death benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


